DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the remaining bit" in line 5. However, there is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a remaining bit.

Claim 2 recites the limitation " the number of slots" in lines 2-3. However, there is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a number of slots.

Claim 6 recites the limitation "the number of bits" in line 10. However, there is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a number of bits.

Claim 8 recites the limitation "the remaining bit" in line 5. However, there is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a  remaining bit.

Claim 9 recites the limitation "the remaining bit" in line 6. However, there is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a  remaining bit.

Claim 10 recites the limitation " the number of slots" in line 3. However, there is insufficient antecedent basis for this limitation in the claim. There is no previous recitation of a number of slots.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 9-10 and 13 rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Pub 20120224852) in view of Liu 2 et al (Demonstration of 2.7 PPB Receiver Sensitivity Using PDMQPSK with 4 PPM).

Regarding Claim 1, Liu discloses a transmitter in wireless optical communication system, comprising:  
a data converter for dividing input data into a plurality of divided data in a symbol unit of a predetermined number of bits, and for converting values of a phase bit and a duty bit, which is the remaining bit, at a predetermined position in each of the divided data into a phase control signal and a blocking control signal, respectively (Fig 1, Fig 4, paragraphs [39][40][58][59] where a transmitter (110) has a data converter (120) that divides input data (e.g. input data sequence 010111 001001 110001 101100…) into a plurality of divided data (e.g. groups) in a symbol unit (e.g. a PQ-4PPM symbol) of a predetermined number of bits (e.g. 6 bits), and converts values of a phase bit (e.g. a bit for QPSK modulation) and a duty bit (e.g. a bit for 4-PPM modulation), which is a remaining bit, at a predetermined position in each of the divided data (e.g. groups) into a phase control signal (e.g. 4 bits for QPSK modulation) and a blocking control signal (e.g. 2 bits for 4-PPM modulation), respectively);  
a modulator for polarization phase modulating two lights according to the phase control signal, and for conveying or blocking two modulated polarized lights in response to the blocking control signal to modulate a pulse position (Fig 1, Fig 4, paragraphs [39][40][41][58][59] where the transmitter (110) has a modulator (140) that performs polarization (x-Pol and y-Pol) phase modulation (QPSK modulation) in two lights (i.e. from a laser 130) according to the phase control signal (e.g. 4 bits for QPSK modulation), and conveys or blocks two modulated polarized lights (i.e. from modulator 140) in response to the blocking control signal (e.g. 2 bits for 4-PPM modulation) to modulate a pulse position);  
a polarized light combiner for generating a transmission optical signal by combining two polarized lights with a modulated polarization phase and a modulated pulse position (Fig 1, Fig 4, paragraphs [39][40][41][58][59] where the transmitter (110) has a polarized light combiner (146) that generates a transmission optical signal 148 by combining two polarized lights (i.e. from modulator 140) with a modulated polarization (x-Pol and y-Pol) phase (QPSK modulation) and a modulated pulse position (4-PPM modulation)); and   
a light amplifier for amplifying the transmission optical signal and transmitting it through a standby channel (Fig 1, Fig 4, paragraphs [39][40][41][42][58][59] where the transmitter (110) has a light amplifier (e.g. an EDFA prior to link 150) that amplifies the transmission optical signal 148 and transmits it through a standby channel (i.e. link 150)).   
Liu fails to explicitly disclose a light splitter for splitting light emitted from a light source into two lights.
However, Liu 2 discloses 
a light splitter for splitting light emitted from a light source into two lights (Fig 1, section “Experimental Setup” pages 1-2 where a transmitter has a light splitter for splitting light emitted from a light source (i.e. an ECL) into two lights for two I/Q modulators).
Therefore, it would have been obvious to one of ordinary skill in the art to combine the transmitter (110) as described in Liu, with the teachings of the transmitter as described in Liu 2. The motivation being is that as shown a transmitter can have a light splitter for splitting light emitted from a light source (i.e. an ECL) into two lights for two I/Q modulators and one of ordinary skill in the art can implement this concept into the transmitter (110) as described in Liu and better show and illustrate that the transmitter (110) has a light splitter for splitting light emitted from a light source (i.e. a laser 130) into two lights for two I/Q modulators (140) i.e. for the purpose of generating a carrier light which is modulated by the transmitter (110) and which combination is a simple implementation of a known concept of a known transmitter into another similar transmitter (110) for better clarifying its structure/configuration and which combination yields predictable results.
  
Regarding Claim 2, Liu as combined by Liu 2 also discloses the transmitter wherein the data converter divides the input data into the plurality of divided data in the symbol unit specified by the number of bits corresponding to the number of slots for dividing a symbol period of the transmission optical signal (Liu Fig 1, Fig 4, paragraphs [39][40][41][42][58][59] where the data converter (120) divides the input data (e.g. input data sequence 010111 001001 110001 101100…) into the plurality of divided data (e.g. groups) in the symbol unit (e.g. a PQ-4PPM symbol) specified by the number of bits (e.g. 6 bits) corresponding to a number of slots (i.e. 1, 2, 3 and 4 in a time domain for 4-PPM modulation) for dividing a symbol (time) period (i.e. for a PQ-4PPM symbol) of the transmission optical signal 148), and outputs the same two phase control signals or output two different phase control signals according to a bit value of the phase bit in each of the divided data (Liu Fig 1, Fig 4, paragraphs [39][40][41][42][58][59] where the data converter (120) outputs the same two phase control signals (e.g. 4 bits for QPSK modulation) or outputs two different phase control signals (e.g. 4 bits for QPSK modulation) according to a bit value (1 or 0) of the phase bit (e.g. a bit for QPSK modulation) in each of the divided data (e.g. groups)).    
 
Regarding Claim 5, Liu as combined by Liu 2 also discloses the transmitter wherein  the light amplifier is implemented with an erbium-doped fiber amplifier (EDFA) (Liu Fig 1, Fig 4, paragraphs [39][40][41][42][58][59] where the light amplifier (e.g. an EDFA prior to link 150) is implemented with an erbium-doped fiber amplifier (EDFA)).   

Regarding Claim 9, Claim 9 is similar to claim 1, therefore, claim 9 is rejected for the same reasons as claim 1.

Regarding Claim 10, Claim 10 is similar to claim 2, therefore, claim 10 is rejected for the same reasons as claim 2.

Regarding Claim 13, Claim 13 is similar to claim 5, therefore, claim 13 is rejected for the same reasons as claim 5.

Claims 6-8 rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al (US Pub 20050117915) in view of Wang et al (Performance research of mPPM QPSK modulation signal for free space optical communication).

Regarding Claim 6, Miyazaki discloses a receiver in wireless optical communication system, comprising: 
a polarized light adjustor for extracting a polarized light with a predetermined phase from a receive optical signal intermittently received through a standby channel (Fig 2, where a receiver (114) has a polarized light adjustor (44) that extracts a polarized light with a predetermined phase (i.e. due to QPSK modulation at transmitter 110) from a receive optical signal intermittently received through a standby channel (e.g. 112)); 
a polarized light splitter for splitting the polarized light extracted from the polarized light adjustor into two polarized lights perpendicular to each other (Fig 2, where the receiver (114) has a polarized light splitter (46) that splits the polarized light extracted from the polarized light adjustor (44) into two polarized lights (TE, TM) perpendicular to each other); 
a polarized light rotation unit for rotating a phase of one of the two split polarized lights by 90 degrees (Fig 2, where the receiver (114) has a polarized light rotation unit (184) that rotates a phase of one of the two split polarized lights (i.e. TE) by 90 degrees (π/2)); 
a light detector for detecting light by subtracting the remaining polarized light of the two split polarized lights and the polarized light whose phase is rotated each other (Fig 2, where the receiver (114) has a light detector (e.g. photodiodes 60, 62) that detects light by subtracting the remaining polarized light (i.e. TM) of the two split polarized lights (TE, TM) and the polarized light (i.e. TE) whose phase is rotated (this is because photocurrents output by the photodiodes 60, 62 are subtracted at a junction before amplifier 64 because the photodiodes 60, 62 perform balanced photodetection)); and 
a data restorer for restoring data (Fig 2, where the receiver (114) has a data restorer (e.g. 66) that restores data).  
 Miyazaki fails to explicitly disclose the restoring data comprises restoring data in a divided data unit having the number of bits in a predetermined symbol unit, according to a position of a slot corresponding to a period in which light is detected and a polarized light of the period in which the light is detected, among a plurality of slots in which a symbol period of a received optical signal is divided.  
However, Wang discloses 
restoring data comprises restoring data in a divided data unit having a number of bits in a predetermined symbol unit, according to a position of a slot corresponding to a period in which light is detected and a light of the period in which the light is detected, among a plurality of slots in which a symbol period of a received optical signal is divided (Fig 1(a), section 2 “Principle of hybrid modulation format” and Fig 3, section 4 “Experimental Setup” pages 2-3 where a receiver has a data restorer (e.g. a DSP) that restores data in a divided data unit (e.g. a group) having a number of bits (e.g. 4 bits) in a predetermined symbol unit (e.g. a 4PPM-QPSK symbol), according to a position of a slot (i.e. 1, 2, 3 or 4 in a time domain for 4-PPM modulation) corresponding to a period in which light is detected and a light of the period in which the light is detected, among a plurality of slots (i.e. 1, 2, 3 and 4 in a time domain for 4-PPM modulation) in which a symbol (time) period (i.e. for a 4PPM-QPSK symbol) of a received optical signal is divided).    
Therefore, it would have been obvious to one of ordinary skill in the art to modify the receiver (114) as described in Miyazaki, with the teachings of the receiver as described in Wang. The motivation being is that as shown a receiver can have a data restorer (e.g. a DSP) that restores data in a divided data unit (e.g. a group) having a number of bits (e.g. 4 bits) in a predetermined symbol unit (e.g. a 4PPM-QPSK symbol), according to a position of a slot (i.e. 1, 2, 3 or 4 in a time domain for 4-PPM modulation) corresponding to a period in which light is detected, among a plurality of slots (i.e. 1, 2, 3 and 4 in a time domain for 4-PPM modulation) in which a symbol (time) period (i.e. for a 4PPM-QPSK symbol) of a received optical signal is divided and one of ordinary skill in the art can implement this concept into the receiver (114) as described in Miyazaki and have the receiver (114) with a data restorer (e.g. a DSP) that restores data in a divided data unit (e.g. a group) having a number of bits (e.g. 4 bits) in a predetermined symbol unit (e.g. a 4PPM-QPSK symbol), according to a position of a slot (i.e. 1, 2, 3 or 4 in a time domain for 4-PPM modulation) corresponding to a period in which light is detected, among a plurality of slots (i.e. 1, 2, 3 and 4 in a time domain for 4-PPM modulation) in which a symbol (time) period (i.e. for a 4PPM-QPSK symbol) of a received optical signal is divided i.e. as an alternative so as to have a system that transmits and receives hybrid data which contains both QPSK modulation and 4-PPM modulation for the purpose of obtaining the high spectral efficiency of QPSK modulation and the high energy efficiency of 4-PPM modulation and which modification is a simple implementation of a known concept of a known receiver into another similar receiver (114) for its improvement and for optimization and which modification yields predictable results.  

Regarding Claim 7, Miyazaki as modified by Wang also discloses the receiver wherein the light detector generates and outputs a current corresponding to whether the light is detected and whether the polarized light is included in the period in which the light is detected (Miyazaki Fig 2, where the light detector (e.g. photodiodes 60, 62) generates and outputs a current (i.e. because the photodiodes 60, 62 perform light to photocurrent conversion) corresponding to whether a light is detected and whether the polarized light (i.e. from 44) is included in a period in which the light is detected).   

Regarding Claim 8, Miyazaki as modified by Wang also discloses the receiver wherein the data restorer is configured to: 
restore a bit value of a phase bit at a predetermined position in the divided data according to whether the polarized light is included in the period in which the light is detected in the symbol period (Wang Fig 1(a), section 2 “Principle of hybrid modulation format” and Fig 3, section 4 “Experimental Setup” pages 2-3 where the data restorer (e.g. a DSP) is configured to restore a bit value (1 or 0) of a phase bit (e.g. a bit for QPSK modulation) at a predetermined position in the divided data (e.g. a group) according to whether the light is included in the period in which the light is detected in the symbol (time) period (i.e. for a 4PPM-QPSK symbol)); and  
restore a bit value of a duty bit which is the remaining bit expect for the phase bit from the divided data according to a position of a slot corresponding to a period in which the light is detected (Wang Fig 1(a), section 2 “Principle of hybrid modulation format” and Fig 3, section 4 “Experimental Setup” pages 2-3 where the data restorer (e.g. a DSP) is configured to restore a bit value (1 or 0) of a duty bit (e.g. a bit for 4-PPM modulation) which is a remaining bit expect for the phase bit (e.g. a bit for QPSK modulation) from the divided data (e.g. a group) according to a position of a slot (i.e. 1, 2, 3 or 4 in a time domain for 4-PPM modulation) corresponding to a period in which the light is detected).   
  
Allowable Subject Matter
Claims 3-4, 11-12 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the claim rejections under 35 USC 112(b) as described above are overcome.
 
Conclusion
The prior art relevant to the Applicant’s disclosure and not relied upon is the following:

Morra et al (US Pub 20180069636) and more specifically Fig 3.

Li et al (US Pub 20170264369) and more specifically Fig 1.

Tian et al (Proposal and performance analysis on the PDM microwave photonic link) and more specifically Fig 1.

Zhou et al (PDM DPSK MPPM hybrid modulation for multi hop free space optical communication) and more specifically Fig 1 and Fig 2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIBSON J SANCHEZ whose telephone number is (571)272-0868.  The examiner can normally be reached on Mon-Fri 10:00-6:00.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DIBSON J SANCHEZ/Primary Examiner, Art Unit 2636